internal_revenue_service number release date index number ------------------ --------------------------------- ------------------------- --------------------------------- -------------------------------- ------------------------------ in re legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no telephone number ---------------------- refer reply to cc intl b05 plr-129622-15 date date a --------------------------- parent --------------------------------- sub ----------------------------------------------------------------- cfc ------------------------------------------------------------------- state ----------------- state -------------- country a ----------- annual report ------------------------------- insurance regulator -------------------------------------------------------------------------------------- day x ------------------- year ---------------------------------------------------------------- dear ------------- in a letter dated a parent together with sub requested a ruling allowing cfc to use certain foreign statement insurance reserves in computing foreign_personal_holding_company_income under sec_954 on the grounds that these insurance reserves are an appropriate means of measuring income within the meaning of sec_954 specifically you requested permission to use the underwriting reserves loss_reserves and policyholders’ dividend reserves for life_insurance and annuity_contracts reported by cfc on its annual report the underwriting reserves loss_reserves and policyholder_dividend reserves attributable to its non-cancellable and guaranteed renewable accident and health contracts reported by cfc on its annual report and the underwriting reserves loss_reserves policyholders’ dividend reserves and associated asset bases attributable to cfc’s separate account-type contracts as reported on the annual report the ruling given in this letter is based upon the facts and representations submitted by parent and accompanied by a statement executed under penalty of plr-129622-15 perjury by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation organized under the laws of state parent is engaged through its subsidiaries and affiliates in various lines of business which include among others domestic and international life_insurance parent is the common parent of an affiliated_group of life_insurance_companies and non- life_insurance_companies that file a life non-life consolidated federal_income_tax return under sec_1504 as the common parent parent reports the group’s income on a consolidated_return which is filed on a calendar_year basis parent directly owns all of the stock of sub a holding_company that is organized as a corporation under the laws of state sub is a member of parent’s u s consolidated_group and its income is reported as part of parent’s consolidated_return sub owns directly all of the stock of cfc a company that is organized and domiciled in country a and is treated as a corporation for u s federal_income_tax purposes cfc is a controlled_foreign_corporation as defined in sec_957 both parent and sub are u s shareholders of cfc within the meaning of sec_951 as a percent owner of cfc sub is the controlling domestic shareholder of cfc within the meaning of sec_1_964-1 cfc carries on a life_insurance and annuity business in country a cfc is not engaged in any insurance_business outside of country a if cfc were a domestic_corporation it would be subject_to tax as a life_insurance_company under part i of subchapter_l cfc issues contracts that are regulated as life_insurance and annuity_contracts by insurance regulator cfc also issues non-cancellable and guaranteed renewable accident_and_health_insurance contracts parent and sub represent that cfc’s non- cancellable and guaranteed renewable accident_and_health_insurance contracts covered under the rulings requested are non-cancellable life health or accident insurance_policy within the meaning of sec_1_801-3 in addition cfc issues separate account-type contracts which are separately identified and maintained and are supported by separately identifiable pools of assets cfc did not have any non-exempt contracts in year the reserves covered by this ruling are limited to cfc’s underwriting reserves loss_reserves and policyholders’ dividend reserves with respect to its life_insurance and annuity_contracts that are exempt contracts within the meaning of sec_953 plr-129622-15 cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance and annuity_contracts covering risks of residents of country a cfc derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks the laws of country a regulate all aspects of the insurance_business in country a including licensing and accounting including the calculation of reserves to conduct an insurance_business in country a an insurance_company is required to obtain and maintain a license from insurance regulator a bureau within an entity created by country a’s insurance act cfc is licensed and subject_to regulation by insurance regulator under applicable regulatory requirements cfc is required to establish and maintain reserves for obligations to its policyholders and to report the amounts of such reserves on its annual report filed with insurance regulator the annual report consists of a detailed description of the operational status and the use of funds including a balance_sheet profit and loss statement statement of changes in shareholders’ equity cash_flow and proposal for allocation of surplus profit or compensation of deficit a certificate by cfc’s internal auditor and an approval of the items described in by cfc’s board_of directors cfc uses the following methods to calculate its underwriting reserves all of which are prescribed by insurance regulator for its life and endowment contracts the commissioners’ reserve_valuation method modified only to provide the modified net_premiums shall not exceed the net level annual premium for a 20-year premium whole life plan at issue age for its annuity_contracts the net_level_premium method for its variable_annuity contracts the variable_annuity commissioners’ reserve_valuation method and for its long duration accident and health contracts the 1-year full preliminary term method for regulatory purposes of country a cfc is required to mark-to-market its portfolio investment_assets held pursuant to its separate account- type contracts adjust the bases of its marked portfolio investment_assets to fair_market_value and adjust its underwriting reserves and loss_reserves in order to offset any realized gain_or_loss attributable to such marked assets cfc calculates its underwriting reserves using the standard mortality_table applicable to life_insurance or annuities that is generated by insurance regulator and an interest rate prescribed by insurance regulator based upon country a’s government-issued bond yields to determine the amount of reserves for accident_and_health_insurance contracts cfc uses the same morbidity rate tables that it used to determine the premium cfc does not include future expenses in its reserves cfc’s loss_reserves reflect its unaccrued obligations with respect to its incurred losses cfc’s loss_reserves do not include any amounts for accrued liabilities plr-129622-15 cfc’s policyholder dividends reserves include only amounts described in sec_807 as dividend accumulation and other_amounts held at interest in connection with its life_insurance parent and sub represent that each contract covered by the rulings requested is a life_insurance_contract or annuity_contract for federal_income_tax purposes without regard to sec_72 sec_101 sec_817 and sec_7702 the reserves covered by this ruling do not include deficiency_reserves contingency reserves equalization reserves excess_interest reserves for excess_interest credited beyond the end of the taxable_year administrative expenses lapse reserves a dividend offset reserve liability adequacy reserves or reserves for accrued liabilities law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro_rata share of the cfc's subpart_f_income for each year subpart_f_income includes among other types of income insurance_income under sec_953 and foreign_base_company_income under sec_954 sec_953 defines the term_insurance income to include any income that is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and that would be taxed under subchapter_l if such income were the income of a domestic insurance_company sec_953 provides that sec_953 insurance_income does not include exempt_insurance_income derived by a qualifying_insurance_company sec_953 provides that reserves for any insurance_or_annuity_contract are determined in the same manner as under sec_954 sec_953 defines exempt_insurance_income as income derived by a qualifying_insurance_company that is attributable to the issuing or reinsuring of an exempt_contract by such company and that is treated as earned by such company in its home_country for purposes of such country’s tax laws an exempt_contract is defined under sec_953 to include an insurance_or_annuity_contract issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_953 defines a qualifying_insurance_company as any cfc that a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable insurance plr-129622-15 regulatory body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation and each of its qualifying insurance branches of contracts- i covering applicable_home_country_risks of such corporation or branch as the case may be and ii with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 except that in the case of a branch such premiums shall only be taken into account to the extent such premiums are treated as earned by such branch in its home_country for purposes of such country’s tax laws and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_953 provides that t he term home_country means with respect to a controlled_foreign_corporation the country in which such corporation is created or organized sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income that are considered foreign_personal_holding_company_income sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 plr-129622-15 sec_816 defines the term life_insurance_company as an insurance_company that is engaged in the business of issuing life_insurance and annuity_contracts either separately or combined with accident_and_health_insurance or non-cancellable contracts of health and accident insurance if its life_insurance_reserves plus unearned premiums and unpaid_losses whether or not ascertained on non- cancellable life accident or health policies not included in life_insurance_reserves comprise more than percent of its total_reserves for purposes of the preceding sentence insurance_company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_816 defines the term life_insurance_reserve as amounts a computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and b that are set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance annuity and non-cancellable accident_and_health_insurance contracts including life_insurance or annuity_contracts combined with non-cancellable accident_and_health_insurance involving at the time with respect to which the reserve is computed life accident or health contingencies sec_817 generally provides special rules for certain variable_contracts for purposes of part i of subchapter_l of the code sec_817 defines a variable_contract as any contract that provides for the allocation of all or part of the amounts received under the contract to an account which pursuant to state law is segregated from the general asset accounts of the company and provides for the payment of annuities is a life_insurance_contract or provides funding for insurance on retired lives sec_817 requires that certain adjustments be made to the insurance company’s asset basis and insurance tax_reserves with respect to the segregated_asset_account sec_817 provides that with respect to any variable_contract reserves are adjusted by subtracting an amount equal to the sum of the amounts added from time to time for the taxable_year to the reserves separately accounted for by reason of appreciation in value of assets whether or not the assets have been disposed of and by adding thereto an amount equal to the sum of the amounts subtracted from time to time for the taxable_year from such reserves by reason of depreciation in value of assets under sec_817 the basis of each asset in a segregated_asset_account is increased or decreased by the amount of appreciation or depreciation respectively to the extent the reserves or other items referred to in sec_817 are adjusted the asset basis and insurance tax reserve adjustments offset any realized gain loss attributable to such marked assets at the insurance_company level sec_954 imposes separate contract treatment for separate account-type plr-129622-15 contracts a term which includes contracts not meeting the requirements of sec_817 sec_954 provides that for purposes of applying sec_954 and with respect to any separate account-type contract including any variable_contract not meeting the requirements of sec_817 income credited under such contract is allocable only to such contract income not allocable to a separate account-type contract is allocated ratably among contracts sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income sec_954 was originally enacted by sec_614 of the job creation and worker assistance act of under the protecting americans from tax hikes path act of p l sec_954 was permanently extended and made effective for taxable years of foreign_corporations beginning after date and for taxable years of u s shareholders with or within which such taxable years of such foreign_corporations end in its technical explanation to the path act the staff of the joint_committee on taxation explains sec_954 as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes joint comm on taxation technical explanation of the revenue provisions of the protecting americans from tax hikes act of house amendment to the senate amendment to h_r rules committee print jcx-144-15 date plr-129622-15 analysis cfc is licensed authorized and regulated as a life_insurance_company by the insurance regulator cfc derives more than percent of its aggregate net written premiums from the issuance of life_insurance contracts that cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it were a domestic_corporation accordingly cfc is a qic under sec_953 cfc issues life_insurance health insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the united_states cfc derives more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 the contracts that are the subject of this ruling therefore are exempt contracts within the meaning of sec_953 cfc issues non-cancellable and guaranteed renewable accident and health a h contracts and riders to life_insurance contracts as part of its life_insurance business for country a tax and insurance regulatory purposes cfc computes the underwriting reserves loss_reserves and policyholder dividends reserves on these policies using a methodology similar to that used to compute life_insurance_reserves the treatment of non-cancellable and guaranteed renewable a h contracts as life_insurance contracts the reserves for which are computed as life_insurance_reserves is consistent with the treatment of such reserves for standard actuarial local regulatory local_tax and u s gaap purposes under the rules prescribed by the regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 for country a insurance regulatory purposes cfc is required to mark to market its portfolio investment_assets held pursuant to its separate account-type contracts to adjust the bases of its marked portfolio investment_assets to fair_market_value and to adjust its underwriting reserves and loss_reserves in order to offset any realized gain_or_loss attributable to the marked assets the asset basis and reserve- related adjustments prevent cfc from reporting distortions in the amount and timing of its income on its country a annual report to the regulator this method clearly reflects income as does the rules provided by sec_817 for domestic companies taxed under subchapter_l under the rules prescribed by the regulator for determining reserves required to be calculated for purposes of the country a annual report the method interest rate the mortality and morbidity assumptions and other factors taken into plr-129622-15 account provide an appropriate means of measuring income within the meaning of sec_954 cfc must establish maintain and calculate underwriting_loss and policyholder_dividend reserves in accordance with the insurance laws and regulations prescribed of country a insurance regulator requires a life_insurance_company to determine the amount of its insurance reserves based upon guidance it provides cfc must set forth its insurance reserves on annual report which must be filed annually with the insurance regulator these reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a whether u s -owned locally owned or owned by companies headquartered in other foreign countries the insurance regulator requires cfc to hold these reserves for the fulfillment of claims owed to policyholders and beneficiaries the reserves are not catastrophe deficiency equalization or similar reserves the rules prescribed by country a for determining the amount of the insurance reserves that must be reported on the annual report including the method interest rate the mortality and morbidity assumptions and other factors taken into account provide an appropriate means of measuring income within the meaning of sec_954 ruling under the facts set forth above the foreign statement underwriting reserves loss_reserves and policyholder_dividend reserves with respect to exempt life_insurance and annuity_contracts within the meaning of sec_953 and sec_954 issued by cfc are an appropriate means of measuring income under sec_954and may be used in determining the foreign_personal_holding_company_income of cfc under sec_954 under the facts set forth above the foreign statement underwriting reserves loss_reserves and policyholder_dividend reserves maintained by cfc for its non-cancellable and guaranteed renewable accident and health contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc under sec_954 under the facts set forth above the foreign statement underwriting reserves loss_reserves policyholders’ dividend reserves and associated asset bases attributable to cfc’s separate account-type contracts are an appropriate means of measuring income within the meaning of sec_954 and may be used in determining the foreign_personal_holding_company_income of cfc under sec_954 plr-129622-15 caveats no opinion is expressed upon any provisions of the code or regulations not specifically covered by the above ruling this ruling is subject_to revocation if any of the following circumstances occur a change in the material facts on which this ruling was based a material_change in the business circumstances of cfc which would impact its reserving method or a change in the applicable law or foreign rules relating to the current reserving method of cfc procedural statements this ruling is directed only to cfc sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively cfcs filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely peter merkel senior technical reviewer branch office of associate chief_counsel international cc
